Citation Nr: 1806970	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-16 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to March 30, 2016, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS).

2.  Entitlement to an initial rating in excess of 60 percent prior to January 1, 2015, and in excess of 30 percent thereafter for coronary atherosclerosis, coronary artery disease (CAD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 23, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009 (PTSD), August 2010 (TDIU), and February 2011 (CAD) by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.

In December 2015, the Board remanded the case for development and it now returns for further appellate review.  


FINDINGS OF FACT

1.  Prior to March 30, 2016, the Veteran's PTSD with depressive disorder, NOS, was manifested by occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

2.  Since March 30, 2016, the Veteran's PTSD with depressive disorder, NOS, was manifested by occupational and social impairment with deficiencies in most areas due to his psychiatric symptomatology, without more severe manifestations that more nearly approximate total occupational and social impairment.

3.  Prior to January 1, 2015, the Veteran's CAD was manifested by an ability to perform a workload of more than 3 METs (metabolic equivalent) but not greater than 5 METs with (at worst) dyspnea, fatigue, and angina; and left ejection fraction of (at worst) 60-65 percent, without evidence of chronic congestive heart failure (CHF).

4.  Since January 1, 2015, the Veteran's CAD was manifested by an ability to perform a workload of greater than 5 METs but not greater than 7 METs with (at worst) dyspnea, fatigue, and angina; and a left ejection fraction of (at worst) 55-60 percent, without evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray, or more than one episode of acute congestive heart failure in the past year.

5.  The Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation prior to March 23, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior to March 30, 2016, and in excess of 70 percent thereafter for PTSD with depressive disorder, NOS, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2., 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an initial rating in excess of 60 percent prior to January 1, 2015, and in excess of 30 percent thereafter for CAD have not been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2., 4.3, 4.7, 4.104, DC 7005 (2017).

3.  The criteria for a TDIU prior to March 23, 2010, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

A.  PTSD with Depressive Disorder, NOS

The Veteran contends that a higher rating for his PTSD with depressive disorder, NOS, is warranted due to the severity of his symptoms, to include anger/irritability, nightmares, flashbacks, anxiety, hypervigilance, depression, isolation, feelings of guilt, auditory and visual hallucinations, and impaired sleep.  

Prior to March 30, 2016, such disability was evaluated as 50 percent disabling under the criteria of DC 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  Since March 30, 2016, the Veteran's PTSD with depressive disorder, NOS, has been evaluated as 70 percent disabling under the same DC.  Notably, available records show the Veteran was hospitalized for a PTSD program from November 29, 2009, to January 22, 2010, and the AOJ has appropriately assigned a temporary total rating from November 29, 2009, to January 31, 2010, under 38 C.F.R. § 4.130.  Accordingly, the focus of this decision will be the propriety of the assigned evaluations for his PTSD during the periods he was not in receipt of a temporary total rating.

Under DC 9411, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)). 

Pertinent to this appeal, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Parenthetically, the Board notes that the revised DSM-5, which, among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, which is not the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).

The appeal period before the Board begins on July 21, 2008, the date VA received the Veteran's informal claim for an increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.400.

Additionally, during the course of the appeal, VA examiners have diagnosed the Veteran with psychiatric disabilities in addition to his PTSD with depressive disorder, NOS.  Notably, the VA examiners have routinely indicated an inability to differentiate the Veteran's psychological symptoms from each other or to determine how much each disability interfered with his work and social functioning.  Thus, all of the Veteran's psychological symptoms have been contemplated in the currently assigned ratings.  Mittleider v. West, 11 Vet. App. 181 (1998).

Prior to March 30, 2016

The Board finds that a rating in excess of 50 percent for PTSD with depressive disorder, NOS, is not warranted prior to March 30, 2016, as there is no probative evidence, either lay or medical, to establish the presence of symptoms of the type and severity necessary to warrant a higher rating.  More importantly, there is no indication that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.

Regarding the Veteran's social relationships during this period, while he reported being isolated, he had frequent contact with his family.  Indeed, during a January 2009 VA examination, he reported speaking to his younger daughter on a daily basis and indicated that he communicated with several female friends regularly.  Similarly, while participating in a PTSD program in December 2009, the Veteran reported that he was living with his sister, was engaged to his ex-wife, had a good relationship with his four children, and spent approximately 40 hours a week communicating with his family.  During a June 2010 VA examination, he reported that, while his children were spread out geographically, everyone got along well.  Thereafter, at a December 2012 examination, he noted spending time with family and maintaining some of the friendships he established while living in California.  Notably, in a questionnaire completed in conjunction with his December 2014 application for vocational rehabilitation benefits, the Veteran denied experiencing difficulty participating in community activities, visiting with friends, memory and concentration, or communication.  Most recently, at the March 2016 VA examination, the Veteran reported a history of living with various family members beginning in 2012 and endorsed daily communication with his youngest daughter and siblings.  Thus, while apparently primarily limited to his family, the Veteran maintained relationships with a number of people during this period and had some social life.

Turning to occupational impairment during this period, the evidence indicates the Veteran was employed until he was diagnosed with cancer in 2003.  While the Veteran has reported the inability to get along with others in the work force, the record does not indicate that he ever experienced employment difficulties that were related to his PTSD.  To the contrary, the December 2012 examiner speculated that the Veteran's long work hours and passion for his position as a heavy equipment operator likely helped to ameliorate his PTSD symptoms during the time prior to his receiving formal treatment.  Additionally, even if the Veteran experienced internal difficulty in relating to people, he has apparently learned to mask this discomfort as evidenced by the fact treatment providers routinely referred to him as being friendly.  In addition to the evidence suggesting the Veteran's PTSD symptoms did not substantially interfere with his employment, the evidence suggests he stopped working due to his company relocating and his cancer diagnosis.  See 2003 Social Security Administration (SSA) records, November 2009 and December 2009 VA treatment records, and December 2012 and March 2016 VA examination reports.  Given the Veteran's self-interest in claiming his PTSD would interfere with employment and the contradictory evidence of record, the Board finds his opinion as to the impairment in the workplace is entitled to no probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).

Furthermore, the Board finds the Veteran's lay statements as to his actual psychiatric impairment and the opinions based on his subjective reports are not probative as to his level of impairment.  In this regard, at the May 2015 hearing and elsewhere, the Veteran reported experiencing auditory and visual hallucinations, symptoms that are traditionally associated with a 100 percent rating.  However, the January 2009, June 2010, and December 2012 VA examiners all noted that the Veteran's responses to psychological testing indicated he was exaggerating his symptoms.  Similarly, in August 2010 another clinician observed the inconsistency in the Veteran's symptom reporting and that he was preoccupied with being awarded a total disability rating.  More recently, during a July 2016 heart examination, the examiner indicated the Veteran was a poor historian.  Thus, it appears the Veteran is an inaccurate historian and has a history of exaggerating his symptoms.  While he may legitimately believe his symptoms are of a severe variety, the objective evidence does not support such a finding.  Buchanan, supra; Caluza, supra; Davidson, supra. 

Moreover, the credible symptoms the Veteran described prior to March 30, 2016, (irritability, anxiety, difficulty maintaining and establishing effective work and social relationships, anger, nightmares, impaired sleep, exaggerated startle response, and hypervigilance) and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 50 percent rating.  

The Board is aware that the Veteran occasionally endorsed suicidal and homicidal ideation to treatment providers and VA examiners.  In this regard, the United States Court of Appeals for Veterans Claims (Court) recently indicated that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  However, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected psychiatric disability.  Additionally, the Board has found the Veteran's lay reports as to his PTSD symptomatology to lack credibility and has afforded them no probative value.  More importantly, with regard to the credible symptomatology the Veteran did endorse, the Board finds the severity, frequency, and duration of such symptoms do not result in occupational and social impairment with deficiencies in most areas.  

Notably, January 2009 and June 2010 VA examiners found that the Veteran's PTSD symptoms were commensurate with a lower 10 percent rating and the December 2012 examiner opined that, taking into consideration the fact the Veteran was reporting exaggerated symptoms, his true level of impairment was commensurate with a 50 percent rating.  Thus, the Board finds the probative evidence of record indicates a rating in excess of 50 percent is not warranted prior to March 30, 2016.  A rating in excess of 70 percent is similarly not warranted as the evidence discussed above does not indicate that the Veteran's PTSD symptoms caused total social and occupational impairment.  

Since March 30, 2016

The Board finds that the criteria for a 100 percent rating under the General Rating Formula have not been met since March 30, 2016.  In this regard, the evidence does not show that the Veteran has total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Indeed, the record reflects that, despite some symptomatology associated with a 100 percent rating (including some memory loss) during the appeal period, he had some form of relationship with his siblings and his children (see 2016 VA examination report).  As such, he was not completely isolated or totally socially impaired.  Ultimately, the most probative evidence of record indicates the Veteran's symptoms did not result in total social and occupational impairment.  

Conclusion

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including anger.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of the ratings currently assigned under the General Rating Formula as they are not of such a duration, severity, or frequency to result in deficiencies in most areas prior to March 30, 2016, or total social and occupational impairment thereafter.  Ultimately, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 50 percent prior to March 30, 2016, or in excess of 70 percent thereafter.

B.  CAD

The Veteran contends that his service-connected CAD is more severe than is reflected by his current disability ratings due to his symptoms of shortness of breath and chest pain.  While the Veteran also endorsed tingling of the extremities during the May 2015 Board hearing, subsequent testimony indicates that such was related to his service-connected diabetes, not his CAD.  

Pertinent to the evaluation of heart disabilities, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

The Veteran's CAD is rated under DC 7005 pertaining to arteriosclerotic heart disease (i.e., CAD).  Such provides a 30 percent rating when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is chronic CHF, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

The appeal stems from the February 2011 grant of service connection for CAD.  In this regard, while the Veteran did not file a notice of disagreement with that decision, he did submit an application for a total disability rating within one year of the decision, which was interpreted to be an implicit claim that his original rating was not sufficient to capture his level of disability.  The Veteran also filed a  supplemental claim for an increased rating for his CAD in November 2011, within one year of the grant of service connection.  Thus, resolving all reasonable doubt in the Veteran's favor, the issue has been characterized as a claim for a higher initial rating.  

Prior to January 1, 2015 

The Board finds that, prior to January 1, 2015, a rating in excess of 60 percent for CAD is not warranted as there is no evidence of chronic CHF; a workload of 3 METs or less which results in dyspnea, fatigue, angina, of syncope, or; left ventricular dysfunction with ejection fraction of less than 30 percent, one of which is required for a higher 100 percent evaluation under DC 7005.  Indeed, a December 2010 VA examination report indicates the Veteran experienced dyspnea and fatigue with a workload of greater than 3-5 METs and a left ventricular ejection fraction of 65 percent.  Then, in February 2012 and April 2014, examiners opined the Veteran would experience dyspnea and fatigue and a workload of greater than 7-10 METs.  The 2012 examiner noted that a January 2011 stress test revealed a left ventricular ejection fraction (LVEF) of 70 percent, and a subsequent May 2014 echocardiogram revealed LVEF of 60-65 percent.  Further, the examiners specifically stated the Veteran did not suffer from CHF, let alone chronic CHF.  As such, the Board finds that a rating in excess of 60 percent is not warranted prior to January 1, 2015.

Since January 1, 2015

The Board finds that, for the period beginning January 1, 2015, a rating in excess of 30 percent for the Veteran's CAD is not warranted.  The Board notes that more than one episode of acute congestive heart failure in the past year; a workload of 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent is required for a higher 60 percent evaluation under DC 7005.  In this regard, the Veteran's ejection fraction was, at worst, 55 percent as documented during an August 2015 echocardiogram.  See July 2016 VA examination report.  The record also contains a March 2015 Disability Benefits Questionnaire that was apparently completed by the Veteran's private physician, Dr. J.S., which was essentially negative for all disorders of the heart to include myocardial infarctions, CHF, arrhythmia, valve conditions, infections, surgical procedures, cardiac hypertrophy, or cardiac dilation; the physician did not conduct an interview-based METs test, stress test, or echocardiogram.  Subsequently, at the July 2016 examination, the Veteran reported his subjective CAD symptoms had been relatively stable since the 2014 examination.  After conducting an interview-based METs test, the examiner speculated the Veteran would experience dyspnea and fatigue at a workload of greater than 3-5 METs; however, the examiner indicated that the limitation in METS level was due to multiple medical conditions, including the heart condition, and it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  Consequently, he concluded that the Veteran's ejection fraction was more than likely a better estimation of his METs level than the interview-based METs test.  In this regard, the Veteran's ejection fraction was noted to be 55 percent, which does not reach the level required for a 60 percent rating and, consequently, is commensurate with a 30 percent rating.

Additionally, while the Veteran has credibly reported the inability to walk for prolonged distances or to do certain chores due to fatigue, the Board finds that such symptoms are contemplated by the currently assigned 30 percent rating.  As such, the Board finds that an increased rating is not warranted for the service-connected heart disability for the period beginning January 1, 2015.  

Conclusion

As to all periods on appeal, the Board has considered whether a higher or separate rating is warranted under any other potentially applicable DCs, however, the Board finds that the evidence of record does not establish any additional cardiac diagnoses beyond the already compensated CAD.

C.  Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the Veteran's reports regarding the severity of his psychiatric symptomatology have been found to be non-credible.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's disabilities, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.  

The Board has considered whether additional staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected PTSD and CAD; however, the Board finds that the currently assigned staged ratings represent the earliest date of an increase in his symptomatology and that the remainder of his symptomatology referable to both disabilities has been stable throughout each period of the appeal.  Therefore, assigning further staged ratings is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Akles v. Derwinski, 1 Vet. App. (1991).

III.  Entitlement to a TDIU prior to March 23, 2010

During the appeal period, the Veteran has reported that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Specifically, at the May 2015 Board hearing, he reported the inability to focus due to his PTSD, the inability to lift or carry things due to his CAD, and experienced numbness and dizziness related to his diabetes mellitus. 

The Board notes that, while the Veteran has specifically filed claims for entitlement to a TDIU, as he contends that his unemployability is due at least in part to his PTSD, the Board finds his TDIU claim at issue stems from his July 2008 claim for an increased rating for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Importantly, in an April 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a TDIU effective March 23, 2010, and the appeal period for this issue is accordingly from July 21, 2008, plus the one-year look-back period, to March 23, 2010.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, supra.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Prior to March 23, 2010, the Veteran's sole service-connected disability was PTSD with depressive disorder, NOS, which was rated as 30 percent disabling prior to July 21, 2008, and 50 percent disabling as of such date, except during the aforementioned period he was hospitalized for PTSD treatment.  Thus, the Veteran's service-connected disability did not meet the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Further, the Board is precluded from assigning a TDIU rating on an extra-schedular basis under 38 C.F.R. § 4.16(b) in the first instance.  However, if it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities, the Board may refer the matter to the Director, Compensation Service, for consideration of entitlement to TDIU on an extra-schedular basis.  Here, upon review of the evidence, the Board finds that the Veteran's service-connected PTSD with depressive disorder, NOS, did not render him unable to secure or follow a substantially gainful occupation prior to March 23, 2010.  

In January 2010, April 2011, and April 2016, the Veteran submitted Applications for Increased Compensation Based on Unemployability in which he noted graduating from high school and working as a heavy equipment operator.  In this regard, the records from SSA indicate the Veteran last worked in 2003, but stopped working when he was diagnosed with rectal cancer, which has not been service-connected.  Notably, while the Veteran listed PTSD as a cause for unemployment in the January 2010 form, he did not list that disability as a cause for his unemployment in the 2011 or 2016 forms and he did not report PTSD interfering with his employment when he applied for SSA benefits.  To the contrary, the Veteran cited his nonservice-connected cancer as the reason for his unemployment.  

Notably, during a January 2009 PTSD examination, the examiner stated the Veteran suffered from "periods of attention, concentration and sleep disturbances which could plausibly negatively impact upon [his] ability to mentally function in the work setting[,]" the examiner went on to state that "[o]verall, he is generally functioning satisfactorily and is able to take care of himself, complete [activities of daily living], complete routine behavior and his conversation [was within normal limits]."  At that time, the Veteran again reported that he stopped working due to his cancer diagnosis.

Importantly, the question of employability is ultimately a legal one, not a medical one.  Additionally, while the January 2009 examiner found the Veteran's PTSD symptoms could impact his ability to work, the Veteran's own reports indicate he stopped working due to his nonservice-connected cancer and the examiner opined that his PTSD symptoms would only cause interference with his ability to work, not prevent it.  

Based on the foregoing, the Board finds that the Veteran's service-connected PTSD with depressive disorder, NOS, did not render him unable to secure and follow a substantially gainful occupation prior to March 23, 2010.  In this regard, while he did have some limitations associated with such disability, to include problems with his concentration and memory, such limitations alone are not of sufficient severity to produce unemployability.  

In sum, while the Veteran and the 2009 examiner observed limitations that impacted the Veteran's ability to work, the cumulative evidence of record indicates that his service-connected PTSD with depressive disorder, NOS,  alone was not of sufficient severity to produce unemployability prior to March 23, 2010.  As such, a TDIU is not warranted.  See 38 C.F.R. § 4.16.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating prior to March 23, 2010, must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

A rating in excess of 50 percent prior to March 30, 2016, and in excess of 70 percent thereafter for PTSD with depressive disorder, NOS, is denied.

An initial rating in excess of 60 percent prior to January 1, 2015, and in excess of 30 percent thereafter for CAD is denied.

A TDIU prior to March 23, 2010, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


